Title: To Alexander Hamilton from Joseph Whipple, 26 July 1791
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] July 26, 1791. Describes the case of “the Brig Polly Wentworth R. Miller Master,” which arrived from France on October 1, 1790. States that “a quantity of plaister of Paris which is exempted from duty was inserted in the Manifest,” but that the manifest did not include “a quantity of Bur Stone.” Points out that Miller did not appear “to be acquainted with the exemption of duty on Plaister of Paris & could not therefore … have any intention to conceal the Bur Stone.”
